Citation Nr: 0946589	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  01-07 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for acquired 
psychiatric disorder, and if so, whether the claim should be 
granted. 


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Esq. 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1965 to October 1967, with additional periods of 
active duty for training (ACDUTRA) in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), in which the RO declined to 
reopen the claim, because new and material evidence had not 
been received. 

It is noted that the Veteran's claim was originally denied by 
the RO in an August 1982 rating decision, because the 
evidence of record did not show that the disorder was 
incurred during service, or within the first year thereafter.  
The Veteran sought to reopen his claim in January 1987, but 
the RO declined to reopen the claim because no new and 
material evidence had been received.  The Veteran appealed.  
In February 1988, the Board denied the claim for service 
connection and this decision became final.  The Veteran 
initiated this claim to reopen his claim in August 1999.  

The February 2000 RO decision declined to reopen the claim, 
and for purposes of establishing jurisdiction, the Board is 
required to make a decision in the first instance as to 
whether new and material evidence was received warranting the 
reopening of this matter.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir 1996).  The Board has recharacterized the issue 
accordingly to reflect the procedural status of the 
previously denied claim.

It is also noted that the claim on appeal has previously 
appeared twice before the Board.  It was first before the 
Board in March 2003, when it was remanded for additional 
development and to provide the Veteran with additional 
notice.  When it reappeared before the Board the second time, 
it was again remanded in June 2008 for further notice, due to 
more recent developments in the law, and in particular, for 
compliance with Kent v. Nicholson, 2 Ver. App. 1 (2006).


FINDINGS OF FACT

1.  In a February 1988 decision, the Board denied the claim 
of service connection for acquired psychiatric disorder, 
because the medical evidence of record did not show that the 
disorder was incurred in or aggravated by service, and it was 
not otherwise related to service.  The Veteran did not appeal 
that decision, and it became final.

2.  None of the additional pertinent evidence received since 
the Board's February 1988 decision relates to an 
unestablished fact of whether the Veteran's psychiatric 
disorder was incurred in or aggravated by his service, or 
shows that it is otherwise related to service. 


CONCLUSIONS OF LAW

1. The Board's February 1988 decision that denied the claim 
of service connection for acquired psychiatric disorder 
became final.  38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 
C.F.R. §§ 20.1100, 20.1104 (2009).

2.  Since the Board's February 1988 decision, VA has not 
received new and material evidence to reopen the claim for 
service connection for acquired psychiatric disorder.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(c) (2001); 
Hodge v. West, 155 F3.d 1356 (Fed. Cir. 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126).  

Under VCAA, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  VA will inform the Veteran, which 
information and evidence VA will seek to provide, and which 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b) (2009).  VA must provide such notice to 
the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Also during the pending of this appeal, the Court of Appeals 
for Veterans Claims (Court) found that VCAA requires that the 
Secretary look at the bases for the denial in the prior 
decision and to provide the Veteran with a notice letter that 
describes what evidence would be necessary to substantiate 
the unestablished element(s) required to award service 
connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  
Therefore, VA must also inform the Veteran what constitutes 
both "new" and "material" evidence pertaining to the 
unestablished element(s) in order to reopen the previously 
denied claim.  Id.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  It is noted, 
here, that the Veteran's request to reopen the claim for 
service connection for acquired psychiatric disorder was 
received before August 29, 2001.  As such, the regulations, 
as in effect prior to August 29, 2001, are applicable to this 
appeal.

In any event, in this case, VA satisfied the notification 
requirements of the VCAA by means of a January 2009 notice 
letter.  In that letter, the RO advised the Veteran of the 
basis for the previous denial of the claim (the record did 
not show that the Veteran's acquired psychiatric disorder was 
incurred during service, or within the first year after 
discharge), and of what types of evidence constituted both 
"new" and "material" evidence that was necessary to reopen 
the denied claim.

Although the January 2009 notice letter came after the 
originally rating decision that RO re-adjudicated the 
Veteran's claim in February 2000, the Veteran's claim was 
subsequently re-adjudicated in the September 2009 
supplemental statement of the case and the error was 
nonprejudical to the Veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  VA has provided the 
Veteran with sufficient notice, and he has been given every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Under these 
circumstances, the Board has determined that the notification 
requirements of the VCAA have been satisfied.  

Regarding VA's duty to assist, for claims to reopen received 
on or after August 29, 2001, VA has the duty to request 
records from Federal and non-federal agency sources if 
identified by the claimant.  38 C.F.R. § 3.159(c)(1)-(3).  
Although not applicable, in this matter,  the record 
indicates that all pertinent records have been obtained and 
associated with the claims file.  Specifically, the 
information and evidence that have been associated with the 
claims file consists of the Veteran's service medical 
records, post-service VA and private medical records, and 
other pertinent documents discussed below.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).




Application to Reopen Service Connection for Acquired 
Psychiatric Disorder

The Veteran seeks to reopen a claim for service connection 
for acquired psychiatric disorder. 

In August 1999, the Veteran initiated the current claim on 
appeal.  In a February 2000 rating decision, the RO declined 
to reopen the claim because new and material evidence had not 
been received.

The Veteran's claim for service connection was previously 
denied by the RO and the Board.  In an August 1982 rating 
decision, the RO denied service connection because the 
evidence of record did not show that the disorder was 
incurred during service, or within the first year thereafter.  
The Veteran sought to reopen his claim, but in a February 
1987 rating decision, the RO declined to reopen the claim 
because no new and material evidence had been received.  The 
Veteran perfected an appeal to the Board.  In February 1988, 
the Board denied the Veteran's appeal and that decision is 
final.  38 C.F.R. § 20.1100 (2009).

The VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

With claims to reopen filed prior to August 29, 2001, such as 
this one, new and material evidence means evidence which was 
not previously submitted to agency decision makers which 
bears "directly and substantially" upon the specific matter 
under consideration.  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with the evidence previously assembled, "so significant that 
it must be considered in order to fairly decide the merits of 
the claim." 38 C.F.R. § 3.156(a)(2001); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998). 

The VA is required to first review the evidence submitted by 
a claimant since the last final disallowance of a claim on 
any basis for its newness and materiality.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, the last final 
disallowance was the Board's February 1988 decision.

The evidence received subsequent to the February 1988 Board 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

Evidence of record at the time of the Board's February 1988 
decision consisted of the following: the Veteran's service 
treatment records, which showed the Veteran received a normal 
psychological evaluation on examination reports dated March 
1965, September 1966, and December 1974; several private 
medical treatment records showing that the Veteran first 
sought mental health treatment in March 1978, and that he has 
obtained mental health treatment for a psychiatric disorder 
since then, including at least five periods of 
hospitalization; Social Security Administration (SSA) records 
showing disability benefits for paranoid schizophrenia since 
August1981; and a July 1984 response from Dr. Cheng, in which 
she stated that she may have treated the Veteran in 1968 
while she worked part-time in a mental health clinic as 
alleged by the Veteran, but she had no record of treating him 
in her practice.  None of these treatment records showed that 
the Veteran's psychiatric disorder was etiologically related 
to his service.  The Board denied the claim on the basis that 
the medical evidence did not show that the Veteran's acquired 
psychiatric disorder was incurred in or aggravated by 
service, or that it was otherwise related to service.  

In order for the Board, in the current appeal, to reopen the 
Veteran's claim for service connection for acquired 
psychiatric disorder, the Board must find that there is some 
new and material evidence submitted since its last final 
decision in February 1988.  To be "new", this evidence must 
not be redundant of that which was already on file in 1988.  
To be "material", this new evidence must bear directly and 
substantially upon the specific matter under consideration.  
Here, the additional evidence would need to show that the 
onset of the Veteran's disability in service or shows that 
his disability is otherwise related to service.  Finally, 
this new and material evidence must show that it must be 
considered in order to fairly decide the merits of the claim. 

The evidence added to the claims file since the November 2002 
rating decision, consists of the following: mental health 
treatment records from VA Medical Center in Boston and VA 
Outpatient Clinic in Brockton dated November 1996 to August 
1999; private mental health treatment records from Bay Ridge 
Hospital dated February 1992 and March 1999; a December 2002 
private medical statement from Dr. Walsh at Elder Services of 
the North Shore; a March 1999 private psychiatric evaluation 
by Dr. Darcy; and additional service records showing that the 
Veteran was enlisted in the Army Reserves from 1967 to 
November 1979.

The additional VA and private treatment records do not 
constitute new and material evidence that is sufficient to 
reopen the claim.  These records only continued to show the 
Veteran continued to seek treatment for a psychiatric 
disorder, which was diagnosed as schizoaffective disorder 
and/or bipolar disorder.  Additionally, the private 
psychiatric evaluation report from Dr. Darcy only shows that 
the Veteran was diagnosed with a bipolar disorder and it 
discusses the affect of the Veteran's disability on his 
occupational and social functioning.  These additional 
treatment records provide no new evidence whatsoever that 
would go to support a finding that the Veteran's acquired 
psychiatric disorder was incurred during service or shortly 
thereafter.  

The Board notes that in her December 2002 medical statement, 
Dr. Walsh noted that the Veteran reported experiencing 
psychiatric problems prior to service while he was a college 
student.  As mentioned above, the Veteran's service treatment 
records, however, show that he received normal psychological 
evaluations during his service examinations.  Further, the 
first medical evidence of his acquired psychiatric disorder 
does not come until 1978, which after his discharge from 
service and is well beyond his years as a college student. 

Finally, the Board notes that additional service records from 
the Veteran's service with the Army Reserve have been 
associated with his claims file.  These records show that the 
Veteran was enlisted in the Army Reserves from 1967 to 
November 1979.  The additional records also show that the 
Veteran had several periods of active duty for training 
(ACDUTRA) while in the Army Reserves, but the exact dates of 
his ACDUTRA could not be verified.  

It is noted that pursuant to 38 C.F.R. § 3.156 (c) (2009), 
when additional relevant official service department records 
that existed and had not previously been associated with the 
claims file when VA first decided the claim, have been 
received, then a previously denied claim may be reopened and 
its former disposition reviewed.  These additional service 
records, however, do not reference a psychiatric disorder or 
otherwise show that the Veteran's disability was incurred or 
aggravated during his periods of ACUTRA to warrant service 
connection.  See 38 U.S.C.A. § 101(2)-(24) (2009); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (there must be 
evidence that the individual concerned died or became 
disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of 
duty).  

In order for these additional service records to be relevant 
to the matter on appeal, the additional records, taken with 
the existing evidence of record, must show that the Veteran's 
acquired psychiatric disorder was incurred or aggravated 
while he served on ACDUTRA.  These records contain no such 
information.  Rather, the record as a whole only shows, at 
most, an overlap period of his 1978 mental health treatment 
and the Veteran's service in the Army Reserves.  The record 
does not show that the Veteran's disability had an onset 
while he served on ACDUTRA.  Further, the Board notes that 
the RO has made four attempts to acquire any outstanding 
service treatment records that would show evidence of an 
acquired psychiatric disorder while the Veteran was in 
service or serving on ACDUTRA, but these attempts have been 
unsuccessful.  

The record shows that the RO has made all reasonable attempts 
to acquire any outstanding service records, and that any 
further attempts, as indicated by a remand, would be futile.  
38 U.S.C.A. § 5103A(b)(3).  The RO informed the Veteran of 
the unsuccessful efforts to find his service records.  
Further, the RO has requested that the Veteran send any 
pertinent records, including, any additional service medical 
documents that he might have in his possession.  

After a careful review of the claims file, the Board finds 
that since its last final decision in February 1988, no new 
and material evidence has been received to reopen the 
Veteran's claim.  The newly received evidence in this case 
does not directly and substantially bear upon the matter 
under consideration, which is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The new evidence does not show the incurrence of acquired 
psychiatric disorder during service, or within the first year 
after discharge, nor does the evidence show that his 
disability was otherwise related to service.  The new medical 
evidence only confirms a diagnosis of acquired psychiatric 
disorder, and it shows that the Veteran has continued to seek 
treatment for his disability.   It does not provide evidence 
that indicates the onset of his disability during service or 
during his ACDUTRA.  None of additional medical evidence 
indicates that the Veteran's disability is in anyway related 
to his service. 

Based on the foregoing, the Board finds that new and material 
evidence has not been received and the matter may not be 
reopened.  See 38 C.F.R. § 3.156. 


ORDER

New and material evidence not having been received, the claim 
of service connection for acquired psychiatric disorder is 
not reopened, and service connection remains denied.




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


